DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to amendments and remarks filed on December 8, 2021, for the application with serial number 16/554,175.  

Claims 1, 5, 10, and 15 are amended.
Claim 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to ineligible abstract ideas, contending that the claims are subject matter eligible because they recite a technological environment.  See Remarks p. 16.  In response, the Examiner submits that the recitation of a technological environment does not provide a practical application the claims.  The abstract ideas of calculating a risk score and determining actions to be performed based on the scores is merely linked to a technological environment that includes blockchain databases for implementation.  Therefore, the environment does not provide a practical application or significantly more than an abstract idea.  See MPEP §2106.05(h).  
The Applicant further points to the recitation of blockchain technology as evidence of a technological improvement.  See Remarks p. 17.  In response, the Examiner submits that, essentially for the same reasons noted, above, the recited use of blockchain does not provide a practical application.  Blockchain ledgers and databases are understood to provide encryption and enhanced security.  
The Applicant further contends that the analysis, below, is erroneous because it evaluates whether the claims amount to more than what is well-understood, routine, and conventional in step 2A.  See Remarks pp. 17-19.  The Examiner respectfully disagrees, and 
The Applicant further raises the issue of preemption.  In response, the Examiner points out that, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04[I].  The subject matter eligibility analysis that is outlined in MPEP §2106 has been properly followed, and the Examiner has concluded that the claims are directed to an abstract idea without significantly more.  The claims are directed to a judicial exception to subject matter eligibility.  Therefore, the claims are properly rejected under 35 USC §101.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Benini reference, cited in the rejections, below.  All arguments with respect to the previous prior art rejection are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to calculating [a] risk score[s] and determining actions to be performed based on the score[s] (as evidenced by exemplary claim 1; “calculate an overall risk score;” and “determine one or more actions to be performed based on at least the overall risk score”); abstract ideas.  Mathematical concepts are ineligible abstract ideas, including mathematical calculations.  In addition, certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  [1] “detect patient data;” [2] “detect environmental data;” [3] “encrypt the patient data;” [4] “transmit and store the encrypted patient data to a blockchain,” [5] “move the first patient data from the first transaction to location in [a] data pool;” [6] “set the first transaction to reference the location;”  [7] “access the first transactions;” [7] “access the patient data pool;” [8] “receive the first patient data and the environmental data,” [9] “calculate a first risk score . . . based on the first patient data,” [10] “identify activity related data;” [11] “calculate a second risk score;” [12] “determine [ ] based on the second risk score, whether the environmental resources is at risk for spreading the infection;” [13] “determine one or more first actions to be performed by the environmental resource to reduce the second risk score;” [14] “cause the one or more first actions to be transmitted to the environmental resource;” [15] “calculate an overall risk score based [ ] on the first and second risk scores;” [16 “determine one or more second actions to be performed based on at least the overall risk score;” and [17] “issue one or more system-based commands.”  Steps [1], [2], and [8]-[13] are steps for data collection, data processing and data reporting related to the abstract ideas of calculating risk scores and determining actions to be performed based on the scores that, when considered alone and in combination, are part of the abstract 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  (a server with processor and memory in independent claim 1; an apparatus with a memory in independent claim 10; and a computer readable medium in claim 15).  See MPEP §2106.04(a).  The claims do recite the use of sensors (see claims 1, 4, 5, 7, 9, 12, 14, 17, 19, and 20), but the sensors are merely used for data gathering that amounts to insignificant extrasolution activity.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a server with processor and memory in independent claim 1; an apparatus with a memory in independent claim 10; and a computer readable medium in claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility 
Furthermore: an element that is found to amount to insignificant extrasolution activity in step 2A of the analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional.  The sensors of independent claims 1 and 5 (and dependent claims 4, 7, 9, 12, 14, 17, 19, and 20) are merely used for data gathering that is well-understood, routine, and conventional; as evidenced by ¶[0005] and [0020] of US 2013/0197942 A1 to Chiu et al., which discloses the use of sensors in a health care environment for collecting patient data.  Therefore, the use of sensors for collecting data in the claims amounts to well-understood, routine, and conventional activity.  
Furthermore: the use of blockchain encryption recited in the claims was found to amount to insignificant extra-solution activity in the analysis above.  The use of blockchain encryption is well-understood, routine, and conventional, as evidenced by the abstract & ¶[0018], [0031], and [0066] of US 2015/0332283 A1 to Witchey; and the abstract and ¶[0006]-[0008] of US 20190013931 A1 to Benini.  Moreover, the recited blockchain technology is admitted to be well-understood, routine, and conventional by the Applicant.  See specification ¶[0051]; noting the blockchain technology using blockchain keys is ‘existing blockchain technology.’  The claims are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197942 A1 to Chiu et al. (hereinafter ‘CHIU’) in view of US 20190013931 A1 to Benini (hereinafter ‘BENINI’), US 2015/0213225 A1 to Amarasingham et al. (hereinafter ‘AMARASINGHAM’), US 2015/0332283 A1 to Witchey (hereinafter ‘WITCHEY’), and US 2017/0270267 A1 to Muller-Wende et al. (hereinafter ‘MULLER-WENDE’).

Claim 1 (Currently Amended)
CHIU discloses a system comprising: one or more sensors (see ¶[0005] and [0020]; sensors and algorithms for monitoring those sensors) configured to: detect patient data related to a patient (see abstract; a dynamic risk score for each patient in a plurality of patients);  
detect environmental data related to at least one of: an environment to which the patient is exposed (see ¶[0003]; offer a standard of care in a hospital), and 
an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population), 
CHIU does not specifically disclose, but BENINI discloses, encrypt the patient data (see ¶[0029]; auxiliary data may comprise a secret number that is encrypted by a key); and transmit and store the encrypted patient data to a blockchain that stores the encrypted patient data as a plurality of transactions (see abstract; a blockchain database that employs cryptography and implements a ledger of transactions).
CHIU does not specifically disclose, but WITCHEY discloses, wherein a first transaction of the plurality of transactions stores first patient data and first patient identification data that is associated with the first patient data, wherein the first patient identification data is associated with the patient (see ¶[0031] and [0043]; a healthcare historical blockchain having information associated with a patient.  Example tokens include a ; and 
a server comprising: a receiver (see again ¶[0020]; communication devices will be capable of wirelessly communicating with one or more internet servers).
CHIU does not specifically disclose, but BENINI discloses, configured to: move the first patient data from the first transaction to a location in a patient data pool that is separate from the blockchain while bypassing moving the first patient identification data to the patient data pool (see ¶[0063]; auxiliary data and the pseudonymous identifier can be stored in a separate database),  
set the first transaction to reference the location in the patient data pool that is associated with the first patient data (see abstract and ¶[0007]-[0008]; a cryptographic public/private key pair is generated by a user.  Transactions in a blockchain ledger are intentionally anonymous, ideally containing no personally identifiable information.  Biometrics can be used to link a human being to digital information using a digital signature), 
access the first transaction to retrieve the location and a block chain key associated with the first patient identification data (see ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
access the patient data pool to retrieve the first patient data based on the block chain key and the location (see again ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
CHIU further discloses receive the first patient data and the environmental data (see again ¶[0020]; wireless communication with servers); and 
a processor coupled to a memory (see again ¶[0020]; a server), the processor configured to: 
calculate a first risk score for the patient based on the first patient data (see abstract; a dynamic risk score for each patient). 
CHIU does not specifically disclose, but MULLER-WENDE discloses, identify activity related data associated with hygiene of the environmental resource based on the environmental data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
calculate a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0005]-[0006]; an infected bed has a raised infection risk with a risk level), and the activity related data (see ¶[0005]-[0006] & [0019]; a used bed is unclean and infected and has a raised infection risk), 
determine, at least based on the second risk score, whether the environmental resource is at risk for spreading infection (see ¶[0082] and [0103]; potential spread of a pathogen is minimized by containing the risk of the potential spread of pathogens.  See again ¶[0005]-[0006]; 1. Clean bed; 2. Unclean Bed; 3. Infected Bed with a raised infection risk), 
in response to the environmental resource being determined to be at risk for spreading the infection, determine one or more first actions to be performed by the environmental resource to reduce the second risk score and reduce the risk for spreading the infection (see ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is provided to prevent the spread of pathogens.  The notification may be mechanical in nature, such as the release or locking of a cabinet drawer to prevent skipping of treatment steps.  See also ¶[0049]; provision of special cleaning and protective material), and
cause the one or more first actions to be transmitted to the environmental resource (see again ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the material poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a material and to validate hygienic treatment.  
CHIU additionally discloses, calculate an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly), 
determine one or more second actions to be performed based on at least the overall risk score, the one or more second actions reducing risk value (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections), and 
issue one or more system-based commands to one or more components of the environment so the one or more second actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, .
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes reducing the risk of poor outcomes, including hospital-acquired infections.  It would have been obvious to reduce the likelihood of poor outcomes, such as hospital-acquired infections, as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores for patients.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes encrypting patient data.  It would have been obvious to encrypt data as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  WITCHEY discloses healthcare transaction validation using blockchain encryption methods to store patient data in a healthcare environment.  It would have been obvious to include the blockchain encryption as taught by WITCHEY in the system executing the method of CHIU with the motivation to store patient data in a secure manner.  Moreover, the use of blockchain technology is admitted prior art.  See specification ¶[0051]; ‘existing blockchain technology’.


Claim 3 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the system as set forth in claim 1.
CHIU further discloses wherein, prior to the determining the one or more second actions to be performed based on the at least the overall risk score, the processor analyzing at least one of the one or more second actions to predict an effect of the at least one of the one or more second actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claim 4 (Original)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the system as set forth in claim 1.
CHIU does not specifically disclose, but MULLER-WENDE discloses, wherein the one or more sensors comprise at least one of: a hand wash sensor configured to detect information related to handwashing of the environmental resource (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and 
a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient.
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  

Claim 5 (Currently Amended)
CHIU discloses a method (see abstract and ¶[0003]). 
CHIU does not specifically disclose, but BENINI discloses, comprising: storing encrypted patient data (see ¶[0029]; auxiliary data may comprise a secret number that is encrypted by a key); to a blockchain that stores the encrypted patient data as a plurality of transactions (see abstract; a blockchain database that employs cryptography and implements a ledger of transactions).
CHIU does not specifically disclose, but WITCHEY discloses, wherein a first transaction of the plurality of transactions stores first patient data and first patient identification data that is associated with the first patient data, wherein the first patient identification data is associated with a patient (see ¶[0031] and [0043]; a healthcare ; and 
a server comprising: a receiver (see again ¶[0020]; communication devices will be capable of wirelessly communicating with one or more internet servers).
CHIU does not specifically disclose, but BENINI discloses, moving the first patient data from the first transaction to a location in a patient data pool that is separate from the blockchain while bypassing moving the first patient identification data to the patient data pool (see ¶[0063]; auxiliary data and the pseudonymous identifier can be stored in a separate database),  
setting the first transaction to reference the location in the patient data pool that is associated with the first patient data (see abstract and ¶[0007]-[0008]; a cryptographic public/private key pair is generated by a user.  Transactions in a blockchain ledger are intentionally anonymous, ideally containing no personally identifiable information.  Biometrics can be used to link a human being to digital information using a digital signature), 
accessing the first transaction to retrieve the location and a block chain key associated with the first patient identification data (see ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
accessing the patient data pool to retrieve the first patient data based on the block chain key and the location (see again ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
receiving environmental data related to an environment to which the patient is exposed (see again ¶[0020]; wireless communication with servers), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population), 
the environmental data being detected by one or more sensors (see ¶[0005] and [0020]; sensors and algorithms for monitoring those sensors); 
calculating a first risk score for the patient based on the first patient data (see abstract; a dynamic risk score for each patient). 
CHIU does not specifically disclose, but MULLER-WENDE discloses, identifying activity related data associated with hygiene of the environmental resource based on the environmental data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
calculating a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0005]-[0006]; an infected bed has a raised infection risk with a risk level), and the activity related data (see ¶[0005]-[0006] & [0019]; a used bed is unclean and infected and has a raised infection risk), 
determining, at least based on the second risk score, whether the environmental resource is at risk for spreading infection (see ¶[0082] and [0103]; potential spread of a pathogen is minimized by containing the risk of the potential spread of pathogens.  See again ¶[0005]-[0006]; 1. Clean bed; 2. Unclean Bed; 3. Infected Bed with a raised infection risk), 
in response to the environmental resource being determined to be at risk for spreading the infection, determining one or more first actions to be performed by the environmental resource to reduce the second risk score and reduce the risk for spreading the infection (see ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is provided to prevent the spread of pathogens.  The notification may be mechanical in nature, such as the ; 
causing the one or more first actions to be transmitted to the environmental resource (see again ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is provided to prevent the spread of pathogens.  The notification may be mechanical in nature, such as the release or locking of a cabinet drawer to prevent skipping of treatment steps).  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the material poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a material and to validate hygienic treatment.
CHIU additionally discloses, calculating an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly), 
determining one or more second actions to be performed based on at least the overall risk score, the one or more second actions reducing risk value (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections); and 
issuing one or more system-based commands to one or more components of the environment so the one or more second actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended therapies, alerts, Continuity of Care Documents, flags, appointment reminders, telemedicine video communications, simulation results and recommendations, healthcare staff location and availability.  See also ¶[0093], [102] and [0113]; reserve resources for anticipated use.  Alert the healthcare staff to raise the patient’s body temperature, as well as adjust the operating room temperature and humidity settings).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes reducing the risk of poor outcomes, including hospital-acquired infections.  It would have been obvious to reduce the likelihood of poor outcomes, such as hospital-acquired infections, as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores for patients.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes encrypting patient data.  It would have been obvious to encrypt data as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  WITCHEY discloses healthcare transaction validation using blockchain encryption methods to store patient data in a healthcare .
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores for patients.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes encrypting patient data.  It would have been obvious to encrypt data as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  WITCHEY discloses healthcare transaction validation using blockchain encryption methods to store patient data in a healthcare environment.  BENINI discloses verification of blockchain database transactions using biometric identifiers.  It would have been obvious to include the blockchain identity verification as taught by BENINI in the system executing the method of CHIU, AMARASINGHAM, and WITCHEY with the motivation to verify blockchain transactions in a patient care environment.

Claim 8 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the method as set forth in claim 5.
CHIU additionally discloses further comprising, prior to the determining, analyzing at least one of the one or more second actions to predict an effect of the at least one of the one or more second actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claim 10 (Currently Amended)
an apparatus comprising: a receiver (see ¶[0020]; physiological data devices may be used to measure sensor data and transmit data to communication device.  Communication devices will be capable of wirelessly communicating with one or more internet servers).
CHIU does not specifically disclose, but BENINI discloses, configured to store encrypted patient data to a blockchain that stores the encrypted patient data as a plurality of transactions (see abstract; a blockchain database that employs cryptography and implements a ledger of transactions).
CHIU does not specifically disclose, but WITCHEY discloses, wherein a first transaction of the plurality of transactions stores first patient data and first patient identification data that is associated with the first patient data, wherein the first patient identification data is associated with a patient (see ¶[0031] and [0043]; a healthcare historical blockchain having information associated with a patient.  Example tokens include a patient identifier.  See also ¶[0066]; sensitive private information can be encoded with various keys.  The healthcare historical blockchain can be encrypted and decrypted as needed); and 
a server comprising: a receiver (see again ¶[0020]; communication devices will be capable of wirelessly communicating with one or more internet servers).
CHIU does not specifically disclose, but BENINI discloses, move the first patient data from the first transaction to a location in a patient data pool that is separate from the blockchain while bypassing moving the first patient identification data to the patient data pool (see ¶[0063]; auxiliary data and the pseudonymous identifier can be stored in a separate database), 
set the first transaction to reference the location in the patient data pool that is associated with the first patient data (see abstract and ¶[0007]-[0008]; a cryptographic public/private key pair is generated by a user.  Transactions in a blockchain ledger are , 
access the first transaction to retrieve the location and a block chain key associated with the first patient identification data (see ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
access the patient data pool to retrieve the first patient data based on the block chain key and the location (see again ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
CHIU further discloses receive environmental data related to at least one of an environment to which the patient is exposed (see again ¶[0020]; wireless communication with servers), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population); and 
logic coupled to the receiver, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic (see abstract and ¶[0029]); a processor configured to calculate a score), the logic configured to: 
calculate a first risk score for the patient based on the first patient data (see abstract; a dynamic risk score for each patient). 
CHIU does not specifically disclose, but MULLER-WENDE discloses, identify activity related data associated with hygiene of the environmental resource based on the environmental data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage); 
calculate a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0005]-[0006]; an infected bed has a raised infection risk with a risk level), and the activity related data (see ¶[0005]-[0006] & [0019]; a used bed is unclean and infected and has a raised infection risk); 
determine, at least based on the second risk score, whether the environmental resource is at risk for spreading infection (see ¶[0082] and [0103]; potential spread of a pathogen is minimized by containing the risk of the potential spread of pathogens.  See again ¶[0005]-[0006]; 1. Clean bed; 2. Unclean Bed; 3. Infected Bed with a raised infection risk), 
in response to the environmental resource being determined to be at risk for spreading the infection, determine one or more first actions to be performed by the environmental resource to reduce the second risk score and reduce the risk for spreading the infection (see ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is provided to prevent the spread of pathogens.  The notification may be mechanical in nature, such as the release or locking of a cabinet drawer to prevent skipping of treatment steps.  See also ¶[0049]; provision of special cleaning and protective material),
cause the one or more first actions to be transmitted to the environmental resource (see again ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is provided to prevent the spread of pathogens.  The notification may be mechanical in nature, such as the release or locking of a cabinet drawer to prevent skipping of treatment steps).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the material poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system 
CHIU additionally discloses calculate an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly), 
determine one or more second actions to be performed based on at least the overall risk score, the one or more second actions reducing risk value (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections); and 
issue one or more system-based commands to one or more components of the environment so the one or more second actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended therapies, alerts, Continuity of Care Documents, flags, appointment reminders, telemedicine video communications, simulation results and recommendations, healthcare staff location and availability.  See also ¶[0093], [102] and [0113]; reserve resources for anticipated use.  Alert the healthcare staff to raise the patient’s body temperature, as well as adjust the operating room temperature and humidity settings).

CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores for patients.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes encrypting patient data.  It would have been obvious to encrypt data as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  WITCHEY discloses healthcare transaction validation using blockchain encryption methods to store patient data in a healthcare environment.  It would have been obvious to include the blockchain encryption as taught by WITCHEY in the system executing the method of CHIU with the motivation to store patient data in a secure manner.  Moreover, the use of blockchain technology is admitted prior art.  See specification ¶[0051]; ‘existing blockchain technology’.
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores for patients.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes encrypting patient data.  It would have been obvious to encrypt data as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  WITCHEY discloses healthcare transaction validation using blockchain encryption methods to store patient data in a healthcare environment.  BENINI discloses verification of blockchain database transactions using biometric 

Claim 13 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the apparatus as set forth in claim 10.
CHIU additionally discloses wherein, prior to the determining the one or more second actions to be performed based on at least the overall risk score, the logic is configured to analyze at least one of the one or more second actions to predict an effect of the at least one of the one or more second actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claim 15 (Currently Amended)
CHIU discloses a non-transitory computer readable medium comprising a set of instructions (see abstract and ¶[0020] & [0029]; A processor configured to calculate a score.  Communication devices will be capable of wirelessly communicating with one or more internet servers.  Dynamic risk server includes a computer readable medium with computer instructions programmed on it).
CHIU does not specifically disclose, but BENINI discloses, which when executed by one or more processors of a device, cause the device to: store encrypted patient data to a blockchain that stores the encrypted patient data as a plurality of transactions (see abstract; a blockchain database that employs cryptography and implements a ledger of transactions).
CHIU does not specifically disclose, but WITCHEY discloses, wherein a first transaction of the plurality of transactions stores first patient data and first patient identification data that is associated with the first patient data, wherein the first patient identification data is associated with a patient (see ¶[0031] and [0043]; a healthcare historical blockchain having information associated with a patient.  Example tokens include a patient identifier.  See also ¶[0066]; sensitive private information can be encoded with various keys.  The healthcare historical blockchain can be encrypted and decrypted as needed), 
CHIU does not specifically disclose, but BENINI discloses, move the first patient data from the first transaction to a location in a patient data pool that is separate from the blockchain while bypassing moving the first patient identification data to the patient data pool (see ¶[0063]; auxiliary data and the pseudonymous identifier can be stored in a separate database), 
set the first transaction to reference the location in the patient data pool that is associated with the first patient data (see abstract and ¶[0007]-[0008]; a cryptographic public/private key pair is generated by a user.  Transactions in a blockchain ledger are intentionally anonymous, ideally containing no personally identifiable information.  Biometrics can be used to link a human being to digital information using a digital signature), 
access the first transaction to retrieve the location and a block chain key associated with the first patient identification data (see ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
access the patient data pool to retrieve the first patient data based on the block chain key and the location (see again ¶[0027]; successive blockchain transactions are chained together cryptographically in blocks and distributed across multiple locations.  See also ¶[0007] and claim 1; a cryptographic public/private key pair.  The private key is retrieved and used to decode the pseudonymous identifier using biometric features), 
receive environmental data related to at least one of an environment to which the patient is exposed (see again ¶[0020]; wireless communication with servers), and an environmental resource (see abstract; patient care resources are dynamically allocated to the patient population); 
calculate a first risk score for the patient based on the first patient data (see abstract; patient care resources are dynamically allocated to the patient population); 
identify activity related data associated with hygiene of the environmental resource based on the environmental data (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage); 
calculate a second risk score for the environmental resource based on profile information associated with the environmental resource (see ¶[0005]-[0006]; an infected bed has a raised infection risk with a risk level), and the activity related data (see ¶[0005]-[0006] & [0019]; a used bed is unclean and infected and has a raised infection risk); 
determine, at least based on the second risk score, whether the environmental resource is at risk for spreading infection (see ¶[0082] and [0103]; potential spread of a pathogen is minimized by containing the risk of the potential spread of pathogens.  See again ¶[0005]-[0006]; 1. Clean bed; 2. Unclean Bed; 3. Infected Bed with a raised infection risk), 
in response to the environmental resource being determined to be at risk for spreading the infection , determine one or more first actions to be performed by the environmental resource to reduce the second risk score and reduce the risk for spreading the infection (see ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is provided to prevent the spread of pathogens.  The notification may be mechanical in nature, such as the release or locking of a cabinet drawer to prevent skipping of treatment steps.  See also ¶[0049]; provision of special cleaning and protective material),
cause the one or more first actions to be transmitted to the environmental resource (see again ¶[0020], [0044]-[0047], [0077]-[0078], and [0105]; a notification of the infection status is 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores from patient care resource data and lifestyle data.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the material poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a material and to validate hygienic treatment.  
CHIU additionally discloses calculate an overall risk score based at least on the first and second risk scores (see ¶[0100]; patient outcome probabilities may be used to generate a baseline model and modified such that risk levels will be inputs to the overall global risk algorithm and weighted accordingly), 
determine one or more second actions to be performed based on at least the overall risk score, the one or more second actions reducing risk value (see ¶[0013] and [0034]; patient care resources are dynamically reallocated by calculating risk scores for the patients which are indicative of a particular patient outcome and reallocating the patient care resources based on the risk scores).
CHIU does not explicitly disclose, but AMARASINGHAM discloses, the risk value identifying the likelihood that the patient will contract a hospital acquired condition (HAC) or a hospital acquired infection (HAI) (see ¶[0077]-[0078]; targeted prediction readmission diseases may include hospital-acquired infections); and 
issue one or more system-based commands to one or more components of the environment so the one or more second actions are automatically implemented to reduce the likelihood that the patient will contract the HAC or the HAI (see ¶[0069]; automatically generate, .
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes reducing the risk of poor outcomes, including hospital-acquired infections.  It would have been obvious to reduce the likelihood of poor outcomes, such as hospital-acquired infections, as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores for patients.  AMARASINGHAM discloses hospital patient care and management for risk stratification that includes encrypting patient data.  It would have been obvious to encrypt data as taught by AMARASINGHAM in the system executing the method of CHIU with the motivation to reduce patient risk and allocate resources to address risks.  WITCHEY discloses healthcare transaction validation using blockchain encryption methods to store patient data in a healthcare environment.  It would have been obvious to include the blockchain encryption as taught by WITCHEY in the system executing the method of CHIU with the motivation to store patient data in a secure manner.  Moreover, the use of blockchain technology is admitted prior art.  See specification ¶[0051]; ‘existing blockchain technology’.


Claim 18 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the non-transitory computer readable medium as set forth in claim 15.
CHIU additionally discloses wherein, prior to the determining the one or more second actions to be performed based on the at least the overall risk score, at least one of the one or more second actions is analyzed to predict an effect of the at least one of the one or more second actions (see ¶[0091] and [01113]; patient outcomes are predicted using historical patient outcome data).

Claims 2, 6, 7, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197942 A1 to CHIU et al. in view of US 20190013931 A1 to BENINI, US 2015/0213225 A1 to AMARASINGHAM et al., US 2015/0332283 A1 to WITCHEY, . as applied to claim 1 above, and further in view of US 2018/0018429 A1 to Rice (hereinafter ‘RICE’).

Claim 2 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the system as set forth in claim 1.
CHIU further discloses wherein: the environmental data relates to each of the environment to which the patient is exposed, and the environmental resource (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors and data as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions). 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the motivation to consider physician profiles when assessing health risk for the purposes of allocating health care resources.

Claim 6 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the method as set forth in claim 5.
CHIU further discloses wherein: the environmental data relates to each of the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk)
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors and data as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM does not specifically disclose, but RICE discloses, the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions). 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, 

Claim 7 (Previously Presented)
The combination of CHIU, BENINI, AMARASINGHAM, WITCHEY, MULLER-WENDE, and RICE discloses the method as set forth in claim 6.
CHIU additionally discloses further comprising acquiring the patient and environmental data using at least a patient monitoring sensor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data).
CHIU does not specifically disclose, but MULLER-WENDE discloses, an environment sensor (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and an environmental resource sensor (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  

Claim 11 (Previously Presented)
the apparatus as set forth in claim 10.
CHIU further discloses wherein: the environmental data relates to each of the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk)
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors and data as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
The combination of CHIU, BENINI, AMARASINGHAM, WITCHEY, and MULLER-WENDE does not specifically disclose, but RICE discloses, and 
the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions). 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the motivation to consider physician profiles when assessing health risk for the purposes of allocating health care resources.

Claim 12 (Previously Presented)
The combination of CHIU, BENINI, AMARASINGHAM, WITCHEY, and MULLER-WENDE, and RICE discloses the apparatus as set forth in claim 11.
CHIU additionally discloses wherein the environmental and patient data is acquired using a patient monitoring sensor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data)
CHIU does not specifically disclose, but MULLER-WENDE discloses, an environment sensor (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and an environmental resource sensor, respectively (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE 

Claim 16 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the non-transitory computer readable medium as set forth in claim 15.
CHIU further discloses wherein: the environmental data relates to each of the environment to which the patient is exposed (see ¶[0003]-[0004]; a hospital), and the environmental resource (see abstract and ¶[0002]; patient care resources).
CHIU does not specifically disclose, but MULLER-WENDE discloses, the activity related data includes conditions that the environmental resource has been exposed to throughout the day (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), whether one or more hands of the environmental resource have been washed within a time period (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), and whether the environmental resource has been located within a high-risk environment (see ¶[0013], [0021], [0026], [0065], and [0082]; whether and which possible risk for personnel has been incurred.  The just treated bed is subject to a contamination risk).
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes collecting resource data to determine whether a resource poses a potential infection risk (see 
The combination of CHIU, BENINI, AMARASINGHAM, WITCHEY, and MULLER-WENDE does not specifically disclose, but RICE discloses, the profile information includes an amount of time that the environmental resource has been employed in a current position, an age of the environmental resource, healthcare data of the environmental resource, a number of years of experience of the environmental resource and a past compliance history of the environmental resource (see ¶[0036]; filter by health utility needs, including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions). 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores that includes profiles for physicians (see ¶[0014] and [0031]).  RICE discloses filtering by physician information that includes including experience details, physician’s age, preferred subspecialty, experience treating particular symptoms, credentials & rankings within institutions.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the physician data as taught by RICE in the system executing the method of CHIU with the motivation to consider physician profiles when assessing health risk for the purposes of allocating health care resources.

Claim 17 (Previously Presented)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, AMARASINGHAM, and RICE discloses the non-transitory computer readable medium as set forth in claim 16.
CHIU does not specifically disclose, but MULLER-WENDE discloses, wherein the environmental data is acquired using at least an environment sensor (see ¶[0091]; disinfectant , and an environmental resource sensor (see again ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  

Claims 9, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0197942 A1 to CHIU et al. in view of US 20190013931 A1 to BENINI, US 2015/0213225 A1 to AMARASINGHAM et al., US 2015/0332283 A1 to WITCHEY, and US 2017/0270267 A1 to MULLER-WENDE et al., and US 2018/0018429 A to RICE as applied to claims 1 and 7 above, and further in view of US 2011/0106627 A1 to LaBoeuf et al. (hereinafter ‘LABOEUF’).

Claim 9 (Original)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, and AMARASINGHAM discloses the method as set forth in claim 7.
CHIU further discloses wherein the patient monitoring sensor comprises at least one of a respiration monitor, a blood pressure monitor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data), a body temperature monitor, and a telemetry monitor, 
wherein the environment sensor comprises at least one of a virus detector, a bacteria detector, and fungi sensor (see ¶[0007]; each environmental sensor is configured to detect and/or measure environmental information, including viruses and bacteria).
CHIU does not specifically disclose, but MULLER-WENDE discloses, and wherein the environmental resource sensor comprises at least one of a hand wash sensor configured to detect information related to handwashing of an environmental resource, a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores using information gathered from sensors (see ¶[0005]).  LABOEUF discloses physiological and environmental monitoring systems and methods that includes monitoring for bacteria and viruses.  It would have been obvious to include bacteria and virus monitoring as taught by LABOEUF in the system executing the method of CHIU with the motivation to calculate risk for a patient using sensor information.

Claim 14 (Original)
The combination of CHIU, BENINI, AMARASINGHAM, WITCHEY, and MULLER-WENDE, and RICE discloses the apparatus as set forth in claim 12.
CHIU further discloses wherein the patient monitoring sensor comprises at least one of a respiration monitor, a blood pressure monitor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data), a body temperature monitor, and a telemetry monitor.
The combination of CHIU, BENINI, AMARASINGHAM, MULLER-WENDE, and RICE does not explicitly disclose, but LABOEUF discloses, wherein the environment sensor comprises at least one of a virus detector, a bacteria detector, and fungi sensor (see ¶[0007]; each environmental sensor is configured to detect and/or measure environmental information, including viruses and bacteria).
CHIU does not specifically disclose, but MULLER-WENDE discloses, wherein the environmental resource sensor comprises at least one of a hand wash sensor configured to detect information related to handwashing of the environmental resource, a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  


Claim 19 (Original) 
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, AMARASINGHAM, and RICE discloses the non-transitory computer readable medium as set forth in claim 17.
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, AMARASINGHAM, and RICE does not specifically disclose, but LABOUEF discloses, wherein the patient monitoring sensor comprises at least one of a respiration monitor, a blood pressure monitor (see ¶[0020] and [0090]; cardiac pressure sensor data and physiological sensor data), a body temperature monitor, and a telemetry monitor. 
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, AMARASINGHAM, and RICE does not specifically disclose, but LABOUEF discloses, wherein the environment sensor comprises at least one of a virus detector, a bacteria detector, and fungi sensor (see ¶[0007]; each environmental sensor is configured to detect and/or measure environmental information, including viruses and bacteria).
CHIU does not specifically disclose, but MULLER-WENDE discloses, and 
wherein the environmental resource sensor comprises at least one of a hand wash sensor configured to detect information related to handwashing of the environmental resource, a room sensor configured to detect how effective the environmental resource cleans a room of the patient, and a time sensor configured to detect a duration of time the environmental resource spends in the room of the patient (see ¶[0091]; disinfectant or cleaning fluid or cleaning cloths or laundry can comprise a movement or weight sensor that confirms usage), 
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores.  MULLER-WENDE discloses monitoring and validating hygienic treatment of patient support devices that includes a sensor for monitoring cleaning materials to determine whether the device poses a potential infection risk (see ¶[0101].  It would have been obvious to include the sensors as taught by MULLER-WENDE in the system executing the method of CHIU with the motivation to determine risk to a patient posed by a device.  
CHIU discloses dynamic risk management and resource allocation and treatment that includes reallocating patient care resources based on calculated risk scores using information gathered from sensors (see ¶[0005]).  LABOEUF discloses physiological and environmental monitoring systems and methods that includes monitoring for bacteria and viruses.  It would have been obvious to include bacteria and virus monitoring as taught by LABOEUF in the system executing the method of CHIU with the motivation to calculate risk for a patient using sensor information.

Claim 20 (Original)
The combination of CHIU, BENINI, WITCHEY, MULLER-WENDE, AMARASINGHAM, RICE, and LABOUEF discloses the non-transitory computer readable medium as set forth in claim 19.
CHIU does not specifically disclose, but LABOEUF discloses, wherein the environment sensor is provided in at least one of a HVAC system, ATP readers, thermostats, and light systems (see ¶[0007]; each environmental sensor is configured to detect environmental information, such as airborne particle density, optical radiation, light intensity, light frequency, light flicker, light phase, and thermal energy).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/            Primary Examiner, Art Unit 3624